Citation Nr: 0414701	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.

This appeal arises from a June 2001 rating decision of the 
Cleveland, Ohio Regional Office (RO).  

The Board notes that the veteran presented testimony at a 
November 2003 Travel Board hearing that suggests that he may 
wish to pursue a service connection claim for dizziness.  As 
a result, the RO should contact the veteran and determine 
whether he wants to advance a claim of entitlement to service 
connection for dizziness.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable evaluation for the service-connected hearing loss 
of the right ear.  The veteran testified that his hearing 
loss has increased in severity.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran was last afforded a VA audiology examination in May 
2001.  The May 2001 report of audiological evaluation shows 
that the veteran's claims folder was not available for review 
by the examiner.  In consideration of the passage of time 
since the administration of an audiological evaluation, 
combined with the fact that the veteran's claims folder was 
not available at the time of the May 2001 evaluation, the 
Board finds that the veteran should be afforded another VA 
audiological evaluation.  

In February 2002, documentation was received from the Social 
Security Administration (SSA) which shows that the veteran 
has been granted SSA disability benefits.  The Court has held 
that the VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's rating of unemployability for 
SSA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
decision and records utilized in considering the veteran's 
claim. 

Moreover, in light of the change in law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), the Board will 
remand this case to ensure that there is compliance with the 
notice and duty-to-assist provisions contained in the 
regulations implementing this law.  38 C.F.R. § 3.159 (2003).  
These regulations are applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim was 
filed after November 9, 2000, the provisions of 38 C.F.R. 
§ 3.159 (2003) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the 
duty to notify under the VCAA.  The appellant was not 
notified as to the type of evidence necessary to substantiate 
his claim for a compensable rating for hearing loss of the 
right ear or as to the division of responsibilities between 
the appellant and VA in obtaining that evidence.  See 
Quartuccio, supra.  For instance, the RO has not informed the 
veteran of the change in law regarding special consideration 
to be given when rating hearing loss in cases where only one 
ear is service connected.  Pub. L. No. 107-330 § 103 (Dec. 6, 
2002).  (The evidence needed to substantiate the claim for a 
higher rating for unilateral hearing loss depends on whether 
a certain level of deafness is shown in both ears.  Id.)  As 
the RO has not fulfilled its obligations under the 
implementing regulations, it would potentially be prejudicial 
to the appellant if the Board were to proceed with a decision 
at this time relative to the claim for a compensable rating 
for hearing loss of the right ear.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Thus, a remand is required in this 
case. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for hearing loss 
that has not already been made part of 
the record.  In addition, the veteran 
should be requested to provide all 
relevant information regarding time lost 
from work and time spent hospitalized 
(if any) as a result of his service-
connected hearing disability.  The RO 
should assist the veteran in obtaining 
all relevant evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA audiological 
evaluation that is conducted without the 
use of hearing aids.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The audiology report must 
include a controlled speech 
discrimination test and a puretone 
audiometry test.  Both ears should be 
tested.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and Pub. L. No. 107-330 
§ 103 (Dec. 6, 2002).  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

